EMBRY, Justice.
Appeal from judgment of the Circuit Court of Covington County holding a mortgage void because the signature of the mortgagor Pinkie (Pinkey) Sutton or Pinkie (Pinkey) Sutton Brown was a forgery. We affirm.
Appellant is J. C. Gissendaner, the assignee of the mortgage. Appellee is Joseph H. Proctor, Administrator C/T/A of the Estate of Pinkie Sutton, deceased, the mortgagor.
The pertinent facts are: Proctor sought to prevent Gissendaner from foreclosing a mortgage allegedly executed by Sutton on real estate which is the only substantial asset of her estate. The case was tried by the Circuit Court sitting without a jury.
Proctor contended the signature of Pinkie Sutton was a forgery and therefore the mortgage should be declared void. Examples of Pinkie Sutton’s signature were properly introduced into evidence and considered by the trial court. An objection to the qualifications of a bank officer to compare Sutton’s signature on the mortgage with Sutton’s signature on other documents was insufficient. Kirby v. Brooks, 215 Ala. 507, 111 So. 235 (1927).
The evidence pertaining to the authenticity of the signature on the mortgage was conflicting. The trial court heard and saw the witnesses, viewed examples of the signature and found the signature on the mortgage to be a forgery. That decision will not be disturbed on appeal. Eubanks v. Richards, 294 Ala. 30, 310 So.2d 883 (1975).
Affirmed.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.